 



EXHIBIT 10.4(b)

The Merrill Lynch Non-Qualified Deferred
Compensation Plan Trust Agreement

TRUST UNDER:
Fremont General Corporation Supplemental Executive Retirement Plan II

DEFERRED COMPENSATION PLAN

This Agreement is by and between Fremont General Corporation (the “Employer”)
and Merrill Lynch Trust Company, FSB, (the “the Trustee”);

WHEREAS, the Employer has adopted the Non-Qualified Deferred Compensation Plan
identified above.

WHEREAS, the Employer has incurred or expects to incur liability under the terms
of such Plan with respect to the individuals participating in such Plan.

WHEREAS, the Employer wishes to establish a trust (the “Trust”) and to
contribute to the Trust assets that shall be held therein, subject to the claims
of the Employer’s creditors in the event of the Employer’s Insolvency, as herein
defined, until paid to Plan participants and their beneficiaries in such manner
and at such times as specified in the Plan;

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purpose of Title I of
the Employee Retirement Income Security Act of 1974.

WHEREAS, it is the intention of the Employer to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

Section 1. Establishment Of Trust



  (a)   Deposit of Funds. The Employer hereby deposits with the Trustee in trust
such cash and/or marketable securities, if any, which shall become the principal
of the Trust to be held, administered and disposed of by the Trustee as provided
in this Trust Agreement.     (b)   Irrevocability. The Trust hereby established
shall be irrevocable.     (c)   Grantor Trust. The Trust is intended to be a
grantor trust, of which the Employer is the grantor, within the meaning of
subpart E, part I, subchapter J, chapter 1, subtitle A of the Internal Revenue
Code of 1986, as amended, and shall be construed accordingly.     (d)   Trust
Assets. The principal of the Trust, and any earnings thereon, shall be held
separate and apart from other funds of the Employer and shall be used
exclusively for the uses and purposes of Plan participants and general creditors
as herein set forth. Plan participants and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plan and this Trust Agreement shall be mere
unsecured

-1-



--------------------------------------------------------------------------------



 



      contractual rights of Plan participants and their beneficiaries against
the Employer. Any assets held by the Trust will be subject to the claims of the
Employer’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

  (e)   Additional Deposits. The Employer, in its sole discretion, may at any
time, or from time to time, make additional deposits of cash or other property
in trust with the Trustee to augment the principal to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement. Neither the
Trustee nor any Plan participant or beneficiary shall have any right to compel
such additional deposits.
    (f)   Acceptance of Additional Deposits. The Trustee shall not be obligated
to receive such cash and/or property unless prior thereto the Trustee has agreed
that such cash and/or property is acceptable to the Trustee and the Trustee has
received such reconciliation, allocation, investment or other information
concerning, or representation with respect to, the cash and/or property as the
Trustee may reasonably require. The Trustee shall have no duty or authority to
(a) require any deposits to be made under the Plan or to the Trustee;
(b) compute any amount to be deposited under the Plan to the Trustee; or
(c) determine whether amounts received by the Trustee comply with the Plan.
Assets of the Trust may, in the Trustee’s discretion, be held in an account with
an affiliate of the Trustee.     (g)   Participation by Affiliates. The Employer
may permit other affiliated corporations whose employees participate in the Plan
(“Affiliates”) to contribute to this Trust. Each participant shall be identified
as being employed by either the Employer or an Affiliate, and all participant
accounts shall also be so identified. The assets in aggregate attributable to
each Affiliate’s employees (the “Affiliate Accounts”) shall be deemed to be held
in a separate subtrust and shall be subject solely to the claims of the
participants employed by that respective Affiliate and its creditors, the
Affiliate shall be treated as the grantor of the Affiliate Accounts, and
Sections 2, 3 and 4 herein shall be applied separately to the Affiliate Accounts
with reference to the respective Affiliate as if the Affiliate were the
“Employer.”

Section 2. Payments To Plan Participants And Their Beneficiaries



  (a)   Payment of Benefits by Trustee. With respect to each Plan participant,
the Employer shall deliver to the Trustee a schedule (the “Payment Schedule”)
that indicates the amounts payable in respect of the participant (and his or her
beneficiaries), that provides a formula or other instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amounts
are to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. The Payment Schedule shall be
delivered to the Trustee not more than thirty (30) business days nor fewer than
fifteen (15) business days prior to the first date on which a payment is to be
made to the Plan participant. Any change to a Payment Schedule shall be
delivered to the Trustee not more than thirty (30) business days nor fewer than
fifteen (15) business days prior to the date on which the first payment is to be
made in accordance with the changed Payment Schedule. Except as otherwise
provided herein, the Trustee shall make payments to Plan participants and their
beneficiaries in accordance with such Payment Schedule. The Trustee shall make
provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Employer, it being understood between the
parties hereto that (1) the Employer shall on a timely basis provide the Trustee
specific information as to the amount of taxes to be withheld and (2) the

-2-



--------------------------------------------------------------------------------



 



      Employer shall be obligated to receive such withheld taxes from the
Trustee and properly pay and report such amounts to the appropriate taxing
authorities.

  (b)   Entitlement to Benefits. The entitlement of a Plan participant or his or
her beneficiaries to benefits under the Plan shall be determined by the Employer
or such party as it shall designate under the Plan, and any claim for such
benefits shall be considered and reviewed under the procedures set out in the
Plan.     (c)   Payment of Benefits by Employer. The Employer may make payment
of benefits directly to Plan participants or their beneficiaries as they become
due under the terms of the Plan. If the Employer determines to make a payment of
a deferred compensation benefit directly to a participant or beneficiary as the
benefit becomes payable to the participant or such participant’s beneficiary
under the terms of the Plan, the Employer shall notify the Trustee of the
decision to make payment of the benefit directly to the participant or the
participant’s beneficiary prior to the time the benefit becomes payable to the
participant or the participant’s beneficiary. The Employer shall provide written
certification to the Trustee evidencing such payment, and may at that time or at
a subsequent time request reimbursement from the Trustee of the amount of such
payment. The Trustee, upon receipt of such written certification and such
request, shall distribute such amount to the Employer. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, the Employer
shall make the balance of each payment as it falls due. The Trustee shall notify
the Employer when principal and earnings are not sufficient.     (d)   No Duty
to Determine Sufficiency. The Trustee shall have no responsibility to determine
whether the Trust is sufficient to meet the liabilities under the Plan, and
shall not be liable for payments or Plan liabilities in excess of the value of
the assets held in the Trust.

Section 3. Trustee Responsibility Regarding Payments In The Event Of Insolvency



  (a)   Insolvency. The Trustee shall cease payment of benefits to Plan
participants and their beneficiaries if the Employer is Insolvent. The Employer
shall be considered “Insolvent” for purposes of this Trust Agreement if (i) the
Employer is unable to pay its debts as they become due, or (ii) the Employer is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code. For purposes of this Section 3, if the Employer is determined to be
Insolvent, no Affiliate in which the Employer has an equity interest shall be
deemed to be an Insolvent entity by reason of the Employer’s Insolvency.
Similarly, the Insolvency of an Affiliate will not cause the Employer to be
deemed Insolvent.     (b)   Notice of Insolvency. At all times during the
continuance of this Trust, as provided in Section 1(d) hereof, the principal and
income of the Trust, for which the Employer is treated as grantor and owner
shall be subject to the claims of general creditors of the Employer under
federal and state law as set forth below.



  (i)   The Board of Directors and the Chief Executive Officer of the Employer
(or, if there is no Chief Executive Officer, the highest ranking officer) shall
have the duty to inform the Trustee in writing of the Insolvency of the
Employer. If a person claiming to be a creditor of the Employer alleges in
writing to the Trustee that the Employer has become Insolvent, the Trustee shall
determine whether the Employer is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Plan participants or their
beneficiaries.

-3-



--------------------------------------------------------------------------------



 



  (ii)   Unless the Trustee has actual knowledge of the Insolvency of the
Employer, or has received notice from the Employer or a person claiming to be a
creditor alleging that the Employer is Insolvent, the Trustee shall have no duty
to inquire whether the Employer is Insolvent. The Trustee may in all events rely
on such evidence concerning the solvency of the Employer as may be furnished to
the Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the solvency of the Employer.   (iii)   If at any time
the Trustee has determined that the Employer is Insolvent, the Trustee shall
discontinue payments to Plan participants or their beneficiaries and shall hold
the assets of the Trust for the benefit of the general creditors of the
Employer. Nothing in this Trust Agreement shall in any way diminish any rights
of Plan participants or their beneficiaries to pursue their rights as general
creditors of the Employer with respect to benefits due under the Plan or
otherwise.     (iv)   The Trustee shall resume the payment of benefits to Plan
participants or their beneficiaries in accordance with Section 2 of this Trust
Agreement only after the Trustee has determined that the Employer is not
Insolvent (or is no longer Insolvent).



  (c)   Amount of Payments after Insolvency. Provided that there are sufficient
assets, if the Trustee discontinues the payment of benefits from the Trust
pursuant to Section 3(b) hereof and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments due to Plan participants or their beneficiaries under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Plan participants provided for hereunder during any such
period of discontinuance; provided that the Employer has given the Trustee the
information with respect to such payments made during the period of
discontinuance prior to resumption of payments by the Trustee.     (d)   Parent
Assets after Insolvency. Notwithstanding the foregoing provisions of this
Section 3, to the extent the parent company of Company, if any (“Parent”),
contributes Parent stock or other assets to the Trust to satisfy Company’s
obligations to the Plan participants and beneficiaries (“Parent Assets”), such
Parent Assets are subject to claims of both Company’s general creditors and
Parent’s general creditors.

Section 4. Payments To The Company

Except as provided in Section 1(g), Section 2(c), Section 3, and Section 13
hereof, since the Trust is irrevocable, in accordance with Section 1(b) hereof,
the Employer shall have no right or power to direct the Trustee to return to the
Employer or to divert to others any of the Trust assets before the payment of
all benefits have been made to Plan participants and their beneficiaries
pursuant to the terms of the Plan and this Trust Agreement.

Section 5. Investment Authority



  (a)   Investment of Principal and Interest. The Trustee shall invest and
reinvest the principal and income of the Trust as directed by the Employer
(including directions that the Trustee follow Plan participants’ deemed
investment elections made in accordance with the terms of the Plan), which
directions may be changed from time to time, all in accordance with procedures
established by the Trustee. The Trustee may limit the categories of assets in
which the Trust may be invested.

-4-



--------------------------------------------------------------------------------



 



  (b)   Voting Rights. All rights associated with assets of the Trust shall be
exercised by the Trustee or the person designated by the Trustee, and shall in
no event be exercised by or rest with Plan participants, except that voting
rights with respect to Trust assets will be exercised by the Employer, unless an
investment adviser has been appointed pursuant to Section 5(d) and voting
authority has been delegated to such investment adviser.     (c)   Substitution
of Assets. The Employer shall have the right at any time, and from time to time
in its sole discretion, to substitute assets of equal fair market value for any
asset held by the Trust. This right is exercised by the Employer in a
nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity.     (d)   Appointment of Investment Manager. The Employer
may appoint one or more investment managers, including any entities affiliated
with the Trustee, who shall have the power to manage, acquire, or dispose of
such portion of the assets of the Trust as the Employer shall determine subject
to the following:



  (i)   An investment manager shall act in accordance with the provisions of an
investment management agreement entered into between it and the Employer, an
executed copy of which investment management agreement shall be filed with the
Trustee;     (ii)   Each such investment manager must be registered as an
investment adviser under the Investment Advisers Act of 1940, and shall provide
investment advice on a discretionary or nondiscretionary basis with respect to
that portion of the assets of the Trust as the Employer shall specify from time
to time by written direction(s) to the Trustee;     (iii)   The indicia of
ownership of the assets of the Trust shall be held by the Trustee at all times;
    (iv)   Any entity affiliated with the Trustee may act as broker or dealer to
execute transactions, including the purchase of any securities directly
distributed, underwritten, or issued by an entity affiliated with the Trustee,
at standard commission rates, mark-ups or concessions, and to provide other
management or investment services with respect to such trust, including the
custody of assets;     (v)   Any direction provided to the Trustee by an
investment manager shall be provided in writing or given orally and confirmed in
writing, or by telephonic or electronic methods acceptable to the Trustee as
soon as practicable. Alternatively, an investment manager may provide investment
instructions directly to the broker or dealer and receipt by the Trustee of a
confirmation of the transaction from the broker or dealer shall be conclusive
evidence of such transactions. In either case, the Trustee shall have the
authority within twenty-four (24) hours of receipt of such direction from the
investment manager or confirmation of a transaction to instruct the investment
manager to rescind the transaction if the Trustee determines that the investment
is inconsistent with its operational or administrative requirements; and    
(vi)   The Trustee may pay any such investment manager for any such services
from the assets of the Trust without reduction for any fees or compensation paid
to the Trustee for its services as trustee.

Notwithstanding any other provision of the Trust Agreement to the contrary, with
respect to the investment of the assets of the Trust managed by an investment
manager, the Trustee shall have only the duty to follow the directions of the
investment manager and the Trustee shall not be liable to anyone:

-5-



--------------------------------------------------------------------------------



 



  (I)   for an act or omission of the investment manager with respect to the
investment of such assets;     (II)   for failing to act with respect to the
investment or reinvestment of such assets absent direction from the investment
manager; or     (III)   for failing to invest, periodically review or otherwise
deal with the investment of such assets.

In the event the Employer is Insolvent for purposes of Section 3 and the
Employer fails to provide effective investment instructions to the Trustee as
provided in Section 5(a), the Trustee may appoint one or more investment
advisers who are registered as investment advisers under the Investment Advisers
Act of 1940, who may be affiliates of the Trustee, to provide investment advice
on a discretionary or non-discretionary basis with respect to all or a specified
portion of the assets of the Trust.



  (e)   Powers of Trustee. Subject to Section 5(a), the Trustee, or the
Trustee’s designee, is authorized and empowered:



  (i)   To invest and reinvest Trust assets, together with the income therefrom,
in common stock, preferred stock, convertible preferred stock, bonds,
debentures, convertible debentures and bonds, mortgages, notes, commercial paper
and other evidences of indebtedness (including those issued by the Trustee),
shares of mutual funds (which funds may be sponsored, managed or offered by an
affiliate of the Trustee), guaranteed investment contracts, bank investment
contracts, other securities, policies of life insurance, annuity contracts,
options, options to buy or sell securities or other assets, and all other
property of any type (personal, real or mixed, and tangible or intangible);    
(ii)   To deposit or invest all or any part of the assets of the Trust in
savings accounts or certificates of deposit or other deposits in a bank or
savings and loan association or other depository institution, including the
Trustee or any of its affiliates, provided with respect to such deposits with
the Trustee or an affiliate the deposits bear a reasonable interest rate;    
(iii)   To hold, manage, improve, repair and control all property, real or
personal, forming part of the Trust; to sell, convey, transfer, exchange,
partition, lease for any term, even extending beyond the duration of this Trust,
and otherwise dispose of the same from time to time;     (iv)   To hold in cash,
without liability for interest, such portion of the Trust as is pending
investments, or payment of expenses, or the distribution of benefits;     (v)  
To take such actions as may be necessary or desirable to protect the Trust from
loss due to the default on mortgages held in the Trust including the appointment
of agents or trustees in such other jurisdictions as may seem desirable, to
transfer property to such agents or trustees, to grant to such agents such
powers as are necessary or desirable to protect the Trust, to direct such agent
or trustee, or to delegate such power to direct, and to remove such agent or
trustee;     (vi)   To settle, compromise or abandon all claims and demands in
favor of or against the Trust;     (vii)   To exercise all of the further
rights, powers, options and privileges granted, provided for, or vested in
trustees generally under the laws of the state in which the Trustee has its
principal place of business so that the powers conferred upon the Trustee herein
shall not be in limitation of any authority conferred by law, but shall be in
addition thereto;

-6-



--------------------------------------------------------------------------------



 



  (viii)   To borrow money from any source and to execute promissory notes,
mortgages or other obligations and to pledge or mortgage any trust assets as
security; and     (ix)   To maintain accounts at, execute transactions through,
and lend on an adequately secured basis stocks, bonds or other securities to,
any brokerage or other firm, including any firm which is an affiliate of the
Trustee.

Section 6. Additional Powers Of The Trustee

To the extent necessary or which it deems appropriate to implement its powers
under Section 5 or otherwise to fulfill any of its duties and responsibilities
as the Trustee of the Trust, the Trustee shall have the following additional
powers and authority:



  (a)   To register securities, or any other property, in its name or in the
name of any nominee, including the name of any affiliate or the nominee name
designated by any affiliate, with or without indication of the capacity in which
property shall be held, or to hold securities in bearer form and to deposit any
securities or other property in a depository or clearing corporation;     (b)  
To designate and engage the services of, and to delegate powers and
responsibilities to, such agents, representatives, advisers, counsel and
accountants as the Trustee considers necessary or appropriate, any of whom may
be an affiliate of the Trustee or a person who renders services to such an
affiliate, and, as part of its expenses under this Trust Agreement, to pay their
reasonable expenses and compensation;     (c)   To make, execute and deliver, as
the Trustee, any and all deeds, leases, mortgages, conveyances, waivers,
releases or other instruments in writing necessary or appropriate for the
accomplishment of any of the powers listed in this Trust Agreement; and    
(d)   Generally to do all other acts which the Trustee deems necessary or
appropriate for the protection of the Trust.

Section 7. Disposition Of Income

During the term of this Trust Agreement, all income received by the Trust, net
of expenses and taxes, shall be accumulated and reinvested.

Section 8. Accounting By The Trustee

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Employer and the Trustee. Within ninety (90) calendar days following the close
of each calendar year and within ninety (90) calendar days after removal or
resignation of the Trustee, the Trustee shall deliver to the Employer a written
account of its administration of the Trust during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash,

-7-



--------------------------------------------------------------------------------



 



securities and other property held in the Trust at the end of such year or as of
the date of such removal or resignation, as the case may be. The Trustee may
satisfy its obligation under this Section 8 by rendering to the Employer monthly
statements setting forth the information required by this Section separately for
the month covered by the statement.

Section 9. Responsibility And Indemnity of the Trustee



  (a)   Standard of Conduct. The Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
person acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims, provided,
however, that the Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request or approval given by the Employer which
is contemplated by, and in conformity with, the terms of the Plan and this Trust
and is given in writing by the Employer or in such other manner prescribed by
the Trustee. The Trustee shall also incur no liability to any person for any
failure to act in the absence of direction, request or approval from the
Employer which is contemplated by, and in conformity with, the terms of this
Trust. In the event of a dispute between the Employer and a party, the Trustee
may apply to a court of competent jurisdiction to resolve the dispute.     (b)  
Indemnification of Trustee. The Employer hereby indemnifies the Trustee and each
of its affiliates (collectively, the “Indemnified Parties”) against, and shall
hold them harmless from, any and all loss, claims, liability, and expense,
including reasonable attorneys’ fees, imposed upon or incurred by any
Indemnified Party as a result of any acts taken, or any failure to act, in
accordance with the directions from the Employer or any designee of the Employer
which is contemplated by, and in conformity with, the terms of the Trust, or by
reason of the Indemnified Party’s good faith execution of its duties with
respect to the Trust, including, but not limited to, its holding of assets of
the Trust. Trustee is authorized to prosecute or defend actions, suits, claims
or proceedings for the protection of Trust assets and of the Trustee in the
performance of the duties of the Trustee and to represent the Trust in all
actions, suits, claims or proceedings. The Trustee shall notify the Employer of
any such actions, suits, claims or proceedings as soon as reasonably
practicable. In connection therewith, upon prior approval from the Employer, the
Trustee shall have the authority to pay, contest or settle any claim by or
against the Trust by compromise, arbitration or otherwise; to release, in whole
or in part, any claim belonging to the Trust to the extent that the claim is
deemed uncollectible by the Trustee. Notwithstanding the foregoing, the Trustee
may only pay or settle a claim assessed against the Trust by the Employer if it
is compelled to do so by a final order of a court of competent jurisdiction
which is not subject to appeal. The Employer agrees to indemnify the Trustee
against the Trustee’s reasonable costs, expenses and liabilities (including,
without limitation, attorneys’ fees and expenses) relating thereto, but only if
such costs are related to claims by or for the Trust as described above or in
connection with a claim against the Trustee that is subject to the indemnity
described in the first sentence of this subsection (b). The Employer’s
obligations in the foregoing regard shall be satisfied promptly by the Employer,
provided that in the event the loss, claim, liability or expense involved is
determined by a no longer appealable final judgment entered in a lawsuit or
proceeding to have resulted from the negligence or willful misconduct of the
Trustee, the Trustee shall promptly on request thereafter return to the Employer
any amount previously received by the Trustee under this Section with respect to
such loss, claim, liability or expense. If the Employer does not dispute or pay
such costs, expenses and liabilities within 60 days after receipt of the
Trustee’s invoice therefor, the Trustee may obtain payment from the Trust
without direction from the Employer.

-8-



--------------------------------------------------------------------------------



 



  (c)   Legal Counsel. The Trustee may consult with legal counsel (who may also
be counsel for the Employer generally) with respect to any of its duties or
obligations hereunder.     (d)   Other Advisers. The Trustee may hire agents,
accountants, actuaries, investment advisers, financial consultants or other
professionals to assist it in performing any of its duties or obligations
hereunder.     (e)   Authority of Trustee. The Trustee shall have, without
exclusion, all powers conferred on the Trustee by applicable law, unless
expressly provided otherwise herein, provided, however, that if an insurance
policy is held as an asset of the Trust, the Trustee shall have no power to name
a beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy.     (f)   Loan Against Insurance Policy. However,
notwithstanding the provisions of Section 9(e) above, the Trustee may loan to
the Employer the proceeds of any borrowing against an insurance policy held as
an asset of the Trust.     (g)   Limitation on Trustee. Notwithstanding any
powers granted to the Trustee pursuant to this Trust Agreement or to applicable
law, the Trustee shall not have any power that could give this Trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Internal Revenue Code.

Section 10. Compensation And Expenses Of The Trustee

If the Employer does not pay or dispute the Trustee’s fees within 60 days of the
Trustee’s invoice therefore, the Trustee is authorized, unless otherwise agreed
by the Trustee, to withdraw from the Trust without direction from the Employer
such fees. The Employer shall pay all administrative expenses, but if not so
paid, the expenses shall be paid from the Trust.

Section 11. Resignation And Removal Of The Trustee



  (a)   Resignation of Trustee. The Trustee may resign at any time by written
notice to the Employer, which shall be effective sixty (60) calendar days after
receipt of such notice unless the Employer and the Trustee agree otherwise.    
(b)   Removal of Trustee. The Trustee may be removed by the Employer on sixty
(60) calendar days’ written notice or upon shorter written notice accepted by
the Trustee.     (c)   Transfer of Assets to Successor.



  (i)   Upon resignation or removal of the Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 60 days after receipt of notice
of resignation, removal or transfer, unless the Employer extends the time limit,
provided that the Trustee is provided assurance by the Employer satisfactory to
the Trustee that all fees and expenses reasonably anticipated will be paid.

-9-



--------------------------------------------------------------------------------



 



  (ii)   Upon settlement of the account and transfer of the Trust assets to the
successor Trustee, all responsibility and liability of the Trustee with respect
to the Trust and assets thereof shall terminate subject only to the requirement
that the Trustee execute all necessary documents to transfer the Trust assets to
the successor Trustee.

Section 12. Appointment Of Successor



  (a)   Employer Appointment of Successor. If the Trustee resigns or is removed
in accordance with Section 11(a) or Section 11(b), the Employer may appoint any
third party, such as a bank trust department or other party that may be granted
corporate trustee powers under state law, as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee. The former Trustee shall execute any instrument
necessary or reasonably requested by the Employer or the successor Trustee to
evidence the transfer.     (b)   Court Appointment of Successor. If the Trustee
resigns or is removed, a successor shall be appointed, in accordance with
Section 12(a) hereof, by the effective date of resignation or removal under
Section 11(a) or Section 11(b). If no such appointment has been made, the
Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust.    
(c)   Duty of Successor Trustee. The successor Trustee need not examine the
records and acts of any prior Trustee and may retain or dispose of existing
Trust assets, subject to Sections 8 and 9.

Section 13. Amendment Or Termination



  (a)   Amendment. This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Employer. Notwithstanding the foregoing, no such
amendment shall conflict with the terms of the Plan, make the Trust revocable,
since the Trust is irrevocable in accordance with Section 1(b) hereof, or make
the Trust a trust which is not a grantor trust.     (b)   Termination by
Employer. The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan. Such termination date shall be determined by the
Employer and communicated to the Trustee in writing. Upon termination of the
Trust any assets remaining in the Trust shall be returned to the Employer.
Notwithstanding the preceding sentence, if Parent Assets remain in the Trust at
termination, such Parent Assets shall be returned to Parent.     (c)  
Termination with Participant Approval. Notwithstanding the foregoing, the
Employer may terminate the Trust upon (i) written approval of all participants
or beneficiaries entitled to payment of benefits pursuant to the terms of the
Plan, (ii) the exhaustion of all appeals of a final determination of a court of
competent jurisdiction that the interests in the Trust of Trust beneficiaries is
includible for federal income tax purposes in the gross income of such Trust
beneficiaries, without such determination having been reversed (or the earlier
expiration of the time to appeal), (iii) a determination by the Employer that
applicable law requires the Trust to be amended in a way that could make it
taxable to its beneficiaries and failure to so amend would subject the Employer
to material penalties, (iv) the expiration of the maximum length of time for
which

-10-



--------------------------------------------------------------------------------



 



      trusts may be established under any applicable state law, or (v) a
determination of the Employer to terminate the Trust because the Employer
concludes, after consulting with legal counsel, that judicial authority or the
opinion of the U.S. Department of Labor (as expressed in its proposed or final
regulations, advisory opinions, or similar administrative announcements) creates
a significant possibility that the Trust will not be considered a component of
an unfunded plan maintained primarily to provide deferred compensation for a
select group of management or highly compensated employees, as described in
Section 201(2) of ERISA. All assets in the Trust at termination shall be
returned to the Employer.

Section 14. Miscellaneous



  (a)   Severability. Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof.     (b)   No Assignment of Benefits. Benefits
payable to Plan participants and their beneficiaries under this Trust Agreement
may not be anticipated, assigned (either at law or in equity), alienated,
pledged, encumbered or subjected to attachment, garnishment, levy, execution or
other legal or equitable process.     (c)   Governing Law. This Trust Agreement
and its enforcement shall be governed by and construed in accordance with the
laws of the State of New Jersey.     (d)   Survival. The provisions of
Sections 2(d), 3(b)(iii), 9(b) and 15 of this Agreement shall survive
termination of this Agreement.     (e)   Conflict with Plan Document. The
rights, duties, responsibilities, obligations and liabilities of the Trustee are
as set forth in this Trust Agreement, and no provision of the Plan or any other
documents shall affect such rights, responsibilities, obligations and
liabilities. If there is a conflict between provisions of the Plan and this
Trust Agreement with respect to any subject involving the Trustee, including but
not limited to the responsibility, authority or powers of the Trustee, the
provisions of this Trust Agreement shall be controlling.     (f)   Shareholder
Communications Act. The Employer agrees that the Trustee will not supply the
Employer’s name to issuers of any securities held in the Trust and, therefore,
the Employer will not receive information regarding those securities directly
from the issuer. Instead, the Employer will receive information from the
Trustee, unless the Employer notifies the Trustee in writing otherwise.    
(g)   Counterparts. This instrument may be executed in one or more counterparts,
each of which is legally binding and enforceable.     (h)   Gender. Terms used
in the masculine shall include the feminine and vice versa and terms used in the
singular shall include the plural and vice versa, unless the context clearly
indicates otherwise.     (i)   Successors. This Trust Agreement shall inure to
the benefit of, and be binding upon, the parties hereto and their successors and
assigns.

-11-



--------------------------------------------------------------------------------



 



Employer Copy

Section 16. Effective Date

The effective date of this Trust Agreement shall be ___, 2004.

IN WITNESS WHEREOF, the Employer and the Trustee have executed this Trust
Agreement each by action of a duly authorized person.



Merrill Lynch Trust Company, FSB



By: 

--------------------------------------------------------------------------------



Name/Title: 

--------------------------------------------------------------------------------



Date: 

--------------------------------------------------------------------------------

Fremont General Corporation



By: 

--------------------------------------------------------------------------------



Name/Title: 

--------------------------------------------------------------------------------



Date: 

--------------------------------------------------------------------------------

Add second signature if required:



By: 

--------------------------------------------------------------------------------



Name/Title: 

--------------------------------------------------------------------------------



Date: 

--------------------------------------------------------------------------------

 



-12-



--------------------------------------------------------------------------------



 



Merrill Lynch Trust Company, FSB Copy

Section 16. Effective Date

The effective date of this Trust Agreement shall be ___, 2004.

IN WITNESS WHEREOF, the Employer and the Trustee have executed this Trust
Agreement each by action of a duly authorized person.



Merrill Lynch Trust Company, FSB



By: 

--------------------------------------------------------------------------------



Name/Title: 

--------------------------------------------------------------------------------



Date: 

--------------------------------------------------------------------------------

Fremont General Corporation



By: 

--------------------------------------------------------------------------------



Name/Title: 

--------------------------------------------------------------------------------



Date: 

--------------------------------------------------------------------------------

Add second signature if required:



By: 

--------------------------------------------------------------------------------



Name/Title: 

--------------------------------------------------------------------------------



Date: 

--------------------------------------------------------------------------------





-13-